DETAILED ACTION
Claims 1, 3-7, 9-15 and 17-21 are considered for examination. Claims 1, 11, 15, and 17 are amended. Claim 2, 8, and 16 are canceled. Claim 21 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority



Applicant’s claim for the benefit of a prior-filed PCT application PCT/US15/23869 filed 4/1/2015 is acknowledged and satisfied in full for all claims barring any rejection under §112(a) herein. 
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive in full. 
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 and informalities have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §112(a) on page 7 and 9, that the amendments to claim 8 obviate the previous rejection, The Office finds this argument persuasive. The amendment obviates the interpretation that the audio recordings are interweaved and the rejection is withdrawn accordingly. 
In response to applicant's arguments under 35 U.S.C. §103 on page 9 that the previous applied references  fails to teach the newly claimed inventions in claim 1, The Office finds this argument persuasive, however moot in light of a newfound combination of references which renders the newly claimed invention obvious as dressed below. The previously recited combination of Thompson, Wellman, Sim et al., and Dannenberg as applied to previous claim 8 is seen to disclose the newly added features of claim 1 and details of such are provided below. Arguments that claim 15 has been amended to require that the device can be used for immediate playback is not found persuasive as such language is not found in the amended claims and is therefore not found persuasive. Moreover, arguments that Thompson and Wellman fails to disclose the option for immediate playback of content or scheduled playback are not Thompson at ¶ [0035]-[0036], wherein items can be playback immediately and Wellman at [0019], [0021], and Figure 6 wherein items can be played back either immediately or on a schedule. A different set of references is provided to meet the additional limitations of new claim 21 as detailed herein.  For at least these reasons, the rejection under §103 is adapted and maintained herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Objections
Claim 21 and dependents thereof, are objected to because of the following informalities: 
 Claim 21 recites “”the selected he audio, visual…” in the penultimate clause, which should read “the selected .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See ¶ [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21, and any dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is further arranged to play back the selected the audio, visual, and/or audiovisual multimedia files input by a user and integrated into the preloaded and stored passages and prayers”. As previously noted in the Action dated 1/10/2020 on page 4 point 10 and 8/5/2020 page 5-6, point 17, support for the algorithm used to integrate stored media/audio files into preloaded and stored passage or prayers is not provided in the specification.  Examples in ¶ [0044], [0055], [0060] merely reiterate the claim language in haec verba, however a description of how this integration of selected audio/media into preloaded stored passages and prayers is not provided in the specification. To remedy such issue, examiner suggests pointing to the paragraphs of the original disclosure which support the algorithm required for the integration or removing the claimed features in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim 21, and any dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the prayer device is portable and “weatherproof”. Examples in the specification are provided only in ¶ [0061], which states “preferably, the above-described prayer device may be used indoors or outdoors, taking into account protection against weather elements”, but a description of how the device is protected from weather elements is not provided in the specification. To remedy such issue, examiner suggests pointing to the paragraphs of the original disclosure which support the method used to weather proof the device or removing the claimed features in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 21, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 



















Claims 1 and 21, recites the limitation "the times and dates" in (b) in claim 1 and (d) in claim 21 .  There is insufficient antecedent basis for this limitation in the claim. 
Claim 21, recites the limitation "the device" in the third line from the end.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to be referring to the portable prayer device but could also reference the input device and should be clarified.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Pub. 2010/0003654 A1) in view of Wellman et al. (US Pub. 2015/0186105), in further view of Sim et al. (US Pub. 2006/0083112 A1) and Dannenberg (US Pub. 2010/0146752 A1).
In re Claim 1, Thompson discloses: a [] prayer device (at least at Figure 2, wherein the portable device can be used for creating, and playing back prayers for a user in [0010]-[0011]. Wherein the user may select their religion, create prayers based on snippers from religious text and other materials, and playback the created prayers in audio and or video format in ¶ [0026]-[0032]), comprising:
a display for audio, visual, and audiovisual playback of selected content (at least at (70), wherein the prayer is played back to the user in an audio and written form in [0029], among others); 
an input device for enabling a user to input device settings and selected content (at least at input button in Figure 2, described in [0026]-[0029] that a user may use to create and playback prayers, select religions in [0028], choose voice playback options in [0029], among other functions); 
at least one memory for storing content to be selected; at least one processor for executing content selection, content playback, and playback setting functions selected through the input device (at least at Figure 1, 3, and ¶ [0022], and [0019], wherein a processor and memory are utilized to control the device); and a power source (at least wherein some form of power must be provided to the device in order to function), 
wherein said memory is arranged to at least store passages from a sacred text and prayers (at least at ¶ [0032]-[0035], wherein the devices stores quotes from sacred texts and [0029]-[0033] wherein prayers created by the user are stored for playback, among others. See [0018]), and further to store audio [] files input by a user, including [information] of a deceased person, and/or user-recorded messages related to a deceased person, wherein the stored passages and prayers include at least one passage or prayer dedicated to the deceased person (at least at ¶ [0033], wherein a remembrance to grandma is stored within the system and created by user input. at least at [0030]-[0035], wherein the user may playback the prayer dedicated to remembering their grandmother),
wherein the prayer device is configured to enable a user: (a) to immediately play back any of the stored passages and prayers (at least at ¶ [0035]-[0036], wherein the user can hit the activate button any playback any of the stored prayers), and (b) […],
wherein said [] device includes a [] screen that also serves as a visual display, said processor controlling the [] device to (i) display at least one list of stored passages and prayers, (ii) enable the user to select audio []  files, [] messages, and passages and prayers from the list of audio [] files. [] messages, and passages and prayers for [] playback, and […] (at least at the display screen in Figure 2, which in [0031]-[0038], which displays a list of indexed prayers and passages from sacred text for playback when selected),
wherein said processor is further arranged to play back the selected at least one of said passages and prayers [] at times and dates selected by the user of the device, […] (at least at (116), wherein once the user selects the prayer button, recorded prayers are played back by the device in an audio and/or written fashion in [0029], among others).
Thompson is arguably silent on the device being arranged to also playback audio content at particular user selected times and dates, but Wellman et al. teaches: [an audio media playback device] wherein the prayer device is configured to enable a user: (b) to play back at the times and dates selected by the user the at least one preloaded passage or prayer […], and at least one of the audio, visual, and/or audiovisual multimedia files input by the user, wherein said input device is a touch screen that also serves as a visual display, said processor controlling the input device to display a list of stored [media files] for playback, enable a user to select at least one of the [media files], and to select at least one future time and date at which the file is to be played back (at least at ¶ [0005]-[0006], [0011]-[0012], wherein the system autonomously playback scheduled media files at particular times and dates set by a user using the touch screen inputs in Figures 3-6. Wherein Figure 6 and [0023], an indexed list of audio files is provided via the touch screen. Wherein the user may use the edit screen in Figure 5 to set the time and date for which particular audio files are to by played back as in [0012], [0013], [0020], [0024], etc.), wherein said processor is further arranged to play back the selected at least one of said [media files] robotically and without intervention by the user at the times and dates selected by a-the user of the device, said times and dates including times and dates when said [] device is unattended by the user (at least at [0005], [0011], and [0012], wherein the playback of the audio files occurs autonomously and without user input. See also MPEP §2114, wherein the device is capable of meeting the limitation wherein the device is arranged to provide playback at times and dates when the device is unattended by the user. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the device play back content at dates and times selected by the user via a touch screen interface, including times when said portable prayer device is unattended by the user, as taught by Wellman et al., for the purpose of enabling the user to easily set particular prayers to play at set times without user input to remind the user or those around the device of prayers and messages at preplanned times for the benefit of facilitating the user’s ability to maintain a regular prayer schedule or provide comforting messages when appropriate and providing greater and simpler customization of the system. 
Thompson is arguably silent on the device being portable, but Sim et al. teaches: [a portable prayer playback device] a portable prayer device, […], wherein said prayer device is portable (at least at ¶ [0009] and [0027], wherein the portable device has stored prayers and readings from religious texts and audio speakers for outputting information (34). See also the battery in (20)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the prayer device portable and powered, as taught by Sim et al., for the purpose of enabling the user to travel with the device for the benefit of improving the extensibility and flexibility of the system1. 
Thompson is arguably silent on the user inputting audio files related to a deceased person for playback, but Dannenberg teaches: [an autonomous audio playback device] and further to store audio, […] files input by a user, including names and/or pictures of a deceased person, and/or user-recorded messages related to a deceased person, wherein the stored passages and prayers include at least one preloaded passage or prayer dedicated to the deceased person and (ii) enable a-the user to select the audio [] files, user-recorded messages, and passages and prayers from the list of audio  [] files, user-recorded messages, and passages and prayers for future playback  (at least at ¶ [0030]-[0033], wherein a user records a message to a deceased relative, schedules when the message will be played aloud and 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to enable users to input an audio message media file related to a deceased relative and have the system playback the audio media file at the selected time, as taught by Dannenberg, for the purpose of enabling the user to provide comforting messages or blessings when appropriate and providing greater customization of the system and greater user connection with deceased family members.
In re Claim 3, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: a digital signal processor, an amplifier, and output for audio and audiovisual playback (at least at the speaker (72), which acts as an acoustic amplifier for received signals and output for the digital signal processed by the central processor. See also the output display screen (70)). 
Additionally, or alternatively, under MPEP 2120(I)(A)&(B), Sim et al. teaches: a digital signal processor and an amplifier (at least at ¶ [0020], wherein the device includes an A/D converter (30), and amplifier (32) and audio output (18 and 43)). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to include a digital signal processor and amplifier, as taught by Sim et al., for the purpose of enabling effective conversion of the stored digital signals and amplification of those signals to a speaker output for the benefit of outputting sounds by a speaker output of an appropriate volume.
In re Claim 4, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg, as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said processor is arranged to execute a recitation function of reciting said passages and prayers in [conjunction] with a text display (at least at ¶ [0029], wherein written and audio output of the prayer are both presented).
Thompson is arguably silent on presenting the audio and text in synchronism. However, the it is now admitted prior art that the concept and advantages of play back of text and audio in synchronism were old and well known to the person of ordinary skill in the art at the time (before the effective filing Thompson by incorporating synchronized text and audio playback, to obtain predictable results of displaying corresponding content to a user in a plurality of media types to enhance presentation clarity. 
In re Claim 5, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg, as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said recitation function includes an option of selecting prerecorded voices or reciters for audio or audio visual playback (at least at ¶ [0027], wherein the voice of the prayer reader is selected by the user for use in the written and audio output of the device in [0029]).
In re Claim 11, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory further includes writings associated with a sacred text, religious teachings, vocal presentations, commemorate material (at least at ¶ [0018], wherein the stored material includes religious texts, hymns, writings, stored voices in [0027], commemorative material in [0033], and other recordings in [0031]-[0032], etc. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)).
In re Claim 12, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory further includes files related to a deceased person, including at least one of prayers of the deceased (at least at ¶ [0033], wherein the prayer related to a deceased Grandma is stored on the device. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)). 
Thompson is arguably silent on, but Sim et al. teaches: wherein the prayer device is adapted to be mounted2, embedded or fixed to tomb stones, coffins, a mausoleum, or next to barrel locations on a platform, pedestal or understructure (at least at ¶ [0009], wherein the portable device is at least capable of being mounted (placed on top of) on tombstones or fixed next to barrels on a understructure or the like under MPEP §2114).Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson for the device to be adapted to be mounted next to barrel locations on an understructure or on a tombstone, as taught by Sim et al. for the purpose of enabling the device to be set down on items for the benefit of hearing prayers from the device in more appropriate locations and contexts.
In re Claim 13, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Sim et al. teaches: wherein said processor is further arranged to carry out a Quibla direction indication function (at least at ¶ [0026], wherein a compass is presented which points the way to Mecca to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson for the device to carry out a Quibla direction indication function, as taught by Sim et al. for the purpose of enabling the user to correctly identify the direction they should face for the benefit of increasing the systems facilitation of prayer for users of particular faiths which require proper directional alignment.
In re Claim 14, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Sim et al. teaches: wherein said processor is further arranged to alert the user of daily prayer times for the Islamic faith (at least at ¶ [0021], wherein Muslim users may program in alerts for the device to remind them when to pray on a daily basis).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson for the device to alert the user of prayer times for those of the Islamic faith, as taught by Sim et al. for the purpose of 
In re Claim 17, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 5 discloses the claimed invention as shown above. Thompson further discloses: wherein said recitation function for Muslim religion includes selecting prerecorded voices of reciters of sacred text of [religious content] using such recordings of audio and audiovisual by [various users] (at least at ¶ [0027], wherein the prerecorded voices of various users are utilized by the system when providing playback and visual content is also provided in [0029], including sacred text in [0033], among others. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035).
In re Claim 19, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory includes [sacred text], prayers of different occasions, petitions, blessings, and further includes [other sacred text], religious stories, musical presentations, commemorative material and other materials of religious significance to the Islamic faith (at least at ¶ [0018], [0030]-[0033] wherein the system stores hymns, prayers for different occasions including commemorative material, blessings religious text and other materials which have an amount of religious significance to the Islamic faith as well as others. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)).
In re Claim 20, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory includes interpretations of sacred books [] limited to chosen articles (at least at ¶ [0018], [0030]-[0033] wherein the system stores hymns, prayers for different occasions including commemorative material, blessings religious text and other materials in memory. See MPEP Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008).
Claims 6, 7, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1, in view of Maxfield (US Pub. 2010/0293498 A1).
In re Claim 6, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein said passages are selectable by chapter and verse of the sacred text (at least at ¶ [0008]-[0009] and [0035] wherein the device includes a touchscreen input device used to select sacred material for playback by book, chapter, verse, and language, in a graphical format in Figures 1 for playback). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson enable the user to play prayers simple through the selection of particular chapters and verses of a book, as taught by Maxfield, for the purpose of facilitating selection of longer portions of material by the user in an organized fashion for the benefit of increasing the immersion of the user within the religious texts they are reciting and navigate to those desired portions in more efficient manner.
In re Claim 7, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein multiple versions of said sacred text and/or said prayers are included in said memory (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of various languages in memory for provision of the religious materials in Figures 1 for playback. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035). 
Thompson enable the user to play prayers in different languages, as taught by Maxfield, for the purpose of enabling users who speak different languages to utilize the device and utilized the sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
In re Claim 9, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 7 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] further comprising storage for recordings of religious significance, wherein said recordings of religious significance include translations in different languages (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of various languages in memory for provision of the religious materials in Figures 1 for playback via audio. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson enable the user to play prayers in different languages, as taught by Maxfield, for the purpose of enabling users who speak different languages to utilize the device and utilized the sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
In re Claim 10, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 7 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein said multiple versions include versions selectable by publication name, reference (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of types of Christian bibles by publication names in Figures 1 for playback via audio. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson enable the user to find content based on relevant identifiers, as taught by Maxfield, for the purpose of enabling users who wish to use other versions of materials to find and utilize the appropriate sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
In re Claim 18, the previous combination of Thompson, Wellman et al., Sim et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein electronic copies of said sacred text, prayers and other recordings of religious significance are included in said memory (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of various denominations of the Bible in various language languages in memory for provision of the religious materials in Figures 1 for playback, which includes prayers and other religious recordings. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to store different versions of the bible, and for the stored data to include books, prayers, and other recordings, as taught by Maxfield, for the purpose of enabling users who prefer other versions of the bible, or prayers, or materials, to utilize the device and utilized the sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Pub. 2010/0003654 A1) in view of Wellman et al. (US Pub. 2015/0186105).
In re Claim 15, Thompson discloses: a method of controlling a prayer device to play back selected content at user-selectable times and dates (at least at Figure 2, wherein the portable device can be used for creating, and playing back prayers for a user in [0010]-[0011]. Wherein the user may select their religion, create prayers based on snippers from religious text and other materials, and playback the created prayers in audio and or video format in ¶ [0026]-[0032]), the prayer device including a display for audio, visual, and audiovisual playback of selected content (at least at (70), wherein the prayer is played back to the user in an audio and written form in [0029], among others); an input device including a [] screen that also serves as a visual display for enabling a user to input device settings and selected content (at least at input button in Figure 2, described in [0026]-[0029] that a user may use to create and playback prayers, select religions in [0028], choose voice playback options in [0029], among other functions. See also the display in Figure 2); at least one memory for storing content to be selected and arranged to at least store passages from a sacred text and prayers (at least at ¶ [0032]-[0035], wherein the devices stores quotes from sacred texts and [0029]-[0033] wherein prayers created by the user are stored for playback, among others. See [0018]); at least one processor for executing content selection, content playback, and playback setting functions selected through the input device (at least wherein the device includes a processor for executing the described steps in [0030]-[0035], etc.); and a power source (at least wherein some form of power must be provided to the device in order to function), wherein said processor controls the input device to display a list of stored passages and prayers for playback, enable a user to select passages and prayers from the list of stored passages and prayers, and to select […] which the selected passages and prayers are to be played back (at least at the display screen in Figure 2, which in [0031]-[0038], which displays a list of indexed prayers and passages from sacred text for playback when selected), the method, comprising the steps of:
using the input device to select a religion (at least at [0026], wherein the user inputs their religion); 
using the input device to select at least part of the sacred text or at least one said prayer for playback (at least at [0030]-[0033] and [0018], wherein a user may create their own prayer including quotes from religious text or prayers using the device inputs).; 
using the input device to select a reciter or reader voice if more than one is stored in memory or has been downloaded (at least at [0029], wherein different voices are provided and selected by the user for the audio playback); using the input device to select specific passages from the selected at least part of the sacred text or at least one said prayer (at least at ¶ [0030]-[0033], wherein the user selects the specific prayer and religious quotes they would like to include), 
using the input device to select additional stored materials related to a decedent if desired, said additional stored material being selected from […] messages […](at least at ¶ [0030]-[0033], wherein additional prayer material may be selected or additional information relating to prayers is entered in [00029]. Wherein this includes a message to a grandmother.  Also wherein this is a contingent limitation under MPEP §2111.04(II) which fails to receive patentable weight), using the input device to select the at least one [time] at which selected passages, prayers, and/or additional stored materials are to be played back, […] (at least at (116), wherein once the user selects the prayer button, recorded prayers are played back by the device in an audio and/or written fashion in [0029], among others).
Thompson is arguably silent on the device being arranged to playback user set prayers/passages at particular user selected times and dates using a touch screen input, but Wellman et al. teaches: [an audio media playback device] wherein said input device is a touch screen that also serves as a visual display for enabling a user to input device settings and selected content, […] said processor controlling the input device to display a list of stored [media files] for playback, enable a user to select at least one of the [media files], and to select at least one future time and date at which the file is to be played back (at least at ¶ [0005]-[0006], [0011]-[0012], wherein the system autonomously playback scheduled media files at particular times and dates set by a user using the touch screen inputs in Figures 3-6. Wherein Figure 6 and [0023], an indexed list of audio files is provided via the touch screen. Wherein the user may use the edit screen in Figure 5 to set the time and date for which particular audio files are to be played back as in [0012], [0013], [0020], [0024], etc.), […] automatically playing back, without intervention by the user, the selected passages, prayers, and/or materials at the selected times (at least at [0005], [0011], and [0012], wherein the playback of the audio files occurs autonomously and without user input. See also MPEP §2114, wherein the device is capable of meeting the limitation wherein the device is arranged to provide playback at times and dates when the device is unattended by the user).
Wellman et al., for the purpose of enabling the user to easily set particular prayers to play at set times without user input to remind the user or those around the device of prayers and messages at preplanned times for the benefit of facilitating the user’s ability to maintain a regular prayer schedule or provide comforting messages when appropriate and providing greater and simpler customization of the system. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Pub. 2010/0003654 A1) in view of Wellman et al. (US Pub. 2015/0186105), in further view of Sim et al. (US Pub. 2006/0083112 A1) and Bates et al. (US Pub. 2013/0323689 A1).
In re Claim 21, Thompson discloses: a [] prayer device (at least at Figure 2, wherein the portable device can be used for creating, and playing back prayers for a user in [0010]-[0011]. Wherein the user may select their religion, create prayers based on snippers from religious text and other materials, and playback the created prayers in audio and or video format in ¶ [0026]-[0032]), comprising:
a display for audio, visual, and audiovisual playback of selected content (at least at (70), wherein the prayer is played back to the user in an audio and written form in [0029], among others); 
an input device for enabling a user to input device settings and selected content (at least at input button in Figure 2, described in [0026]-[0029] that a user may use to create and playback prayers, select religions in [0028], choose voice playback options in [0029], among other functions); 
at least one memory for storing content to be selected; at least one processor for executing content selection, content playback, and playback setting functions selected through the input device (at least at Figure 1, 3, and ¶ [0022], and [0019], wherein a processor and memory are utilized to control the device); and a power source (at least wherein some form of power must be provided to the device in order to function), 
wherein said memory is arranged to at least store (a) passages from a sacred text and prayers (at least at ¶ [0032]-[0035], wherein the devices stores quotes from sacred texts and [0029]-[0033] wherein prayers created by the user are stored for playback, among others. See [0018]), and (b) audio files input by a user for integration into the preloaded and stored passages and prayers, the [selected] audio files including names and/or [] messages related to a deceased person and further to store audio [] files input by a user, including [information] of a deceased person, and/or user-recorded messages related to a deceased person (at least at ¶ [0033], wherein a remembrance to grandma is stored within the system and created by user input. at least at [0030]-[0035], wherein the user may playback the prayer dedicated to remembering their grandmother),
wherein the prayer device is configured to enable a user: (a) to immediately play back any of the stored passages and prayers (at least at ¶ [0035]-[0036], wherein the user can hit the activate button any playback any of the stored prayers), and (b) […],
wherein said [] device includes a [] screen that also serves as a visual display, said processor controlling the [] device to (i) display at least one list of stored passages and prayers, (ii) enable the user to select audio []  files, [] messages, and preloaded and stored passages and prayers from the list of audio [] files, [] messages, and preloaded and stored passage and prayers for integration and [] playback, and […] (at least at the display screen in Figure 2, which in [0031]-[0038], which displays a list of indexed prayers and passages from sacred text for playback when selected),
wherein said processor is further arranged to play back the selected audio files [selected] by a user and integrated into he preloaded and stored passages and prayers, robotically  […] at times and dates selected by the user of the device, […] (at least at (116), wherein once the user selects the prayer button, recorded prayers are played back by the device in an audio and/or written fashion in [0029], among others).
Thompson is arguably silent on the device being arranged to also playback audio content at particular user selected times and dates, but Wellman et al. teaches: [an audio media playback device] wherein the prayer device is configured to enable a user: (d) to play back at the times and dates selected by the user the audio, visual, and/or audiovisual multimedia files [chosen] by a user, wherein said input device is a touch screen that also serves as a visual display, said processor controlling the input device to display a list of stored [media files] for playback, enable a user to select at least one of the [media files], and to select at least one future time and date at which the file is to be played back (at least at ¶ [0005]-[0006], [0011]-[0012], wherein the system autonomously playback scheduled media files at particular wherein said processor is further arranged to play back the selected at least one of said [media files] robotically and without intervention by the user at the times and dates selected by a-the user of the device, said times and dates including times and dates when said [] device is unattended by the user (at least at [0005], [0011], and [0012], wherein the playback of the audio files occurs autonomously and without user input. See also MPEP §2114, wherein the device is capable of meeting the limitation wherein the device is arranged to provide playback at times and dates when the device is unattended by the user. Additionally see [0021] wherein the selected audio content can also be played back immediately by the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the device play back content at dates and times selected by the user via a touch screen interface, including times when said portable prayer device is unattended by the user, as taught by Wellman et al., for the purpose of enabling the user to easily set particular prayers to play at set times without user input to remind the user or those around the device of prayers and messages at preplanned times for the benefit of facilitating the user’s ability to maintain a regular prayer schedule or provide comforting messages when appropriate and providing greater and simpler customization of the system. 
Thompson is arguably silent on the device being portable, but Sim et al. teaches: [a portable prayer playback device] a portable prayer device, […], wherein said prayer device is portable and weatherproof (at least at ¶ [0009] and [0027], wherein the portable device has stored prayers and readings from religious texts and audio speakers for outputting information (34). See also the battery in (20). Wherein the case in Sim holds some resistance to weather for outside use).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the prayer device portable, powered, and weatherproof, as taught by Sim et al., for the purpose of enabling 3. 
Thompson is arguably silent on interweaving user recorded messages into pre-stored passages and prayers, but Bates et al. teaches: [an audio playback device] further comprising audio files input by a user for integration to the preloaded and stored [stories]; and play back the selected audio files input by a user and integrated into the preloaded and stored [stories] (at least at ¶ [0004], [0014], [0059], and Figure 5, etc., wherein the user may record audio of multiple names or inputs which may be integrated into the audio output of a particular pre-recorded story. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to enable users to record audio messages of names for incorporation into prayers, as taught by Bates et al., for the purpose of incorporating names relevant to the user into the prayers the create for the benefit f increasing the relevance and significance of their messages.
Additionally, or alternatively, in case there is a disagreement as to what constitutes weatherproof under MPEP §2120.01(A), the examiner takes OFFICIAL NOTICE that the concept and advantages of weatherproofing a device were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Thompson by weatherproofing the device, to obtain predictable results of making the device more durable and capable of extended periods outside.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include features related to automated playback of audio and other funeral related inventions.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/WILLIAM D ERMLICK/             Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally see MPEP §2144.04(V)(A) wherein making a device portable is arguably a design choice unless there is new or unexpected results
        2 “to set on something that elevates”; https://www.merriam-webster.com/dictionary/mount  
        3 Additionally see MPEP §2144.04(V)(A) wherein making a device portable is arguably a design choice unless there is new or unexpected results